Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3)	Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

the grooves each comprising an inner surface that comprises a bottom surface and side surfaces that connect the bottom surface to the contact patch; and a plurality of coating films disposed covering at least a portion of the inner surface, the coating films including a component of ultraviolet light absorbent reducing exposure of ultraviolet light to the inner surface; wherein the grooves include a main groove and a lug groove intersecting to the main groove, each of the coating films have a long shape extending to a tire circumferential direction, the coating films includes a first coating film and a second coating film disposed adjacent to the first coating film in the tire circumferential direction with a gap, the gap is disposed at each intersection portion of the main groove and the lug groove, and the coating films are not disposed in the gap disposed at the each intersection portion".
	The original disclosure teaches coating the inner surface of a circumferential groove but fails to teach coating the inner surface of a lug groove [FIGURE 18] and, consequently, cannot reasonably convey the above noted subject matter.
4)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	In claim 22, there is no clear antecedent basis for "the coating material".
6)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Cottin et al, Vannan et al and White
7)	Claims 1, 5-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cottin et al (US 2004/0055680) in view of Vannan et al (US 2004/0118496) and White (US 2,706,509) and optionally further in view of Japan 677 (JP 2013-159677) and/or Japan 682 (JP 2012-176682).
	Cottin et al discloses a tire having a tread comprising rubber and a sidewalls comprising rubber.  Cottin et al discloses a color coating aqueous composition comprising polyurethane, 10-80 parts mica, pigment, reinforcing filler such as silica and carbon black and other filler such as titanium dioxide.  Cottin et al discloses applying the coating composition to an outer rubber surface of the tire.  In particular, Cottin et al discloses applying the coating composition by spraying, using a scraper or using a brush to bottoms of grooves in the tread and/or a rubber surface of at least one of the sidewalls so as to form a "coating film" having a thickness of at least 5 micrometers 
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Cottin et al's tire as a pneumatic tire having a tread comprising circumferential grooves and sidewalls since official notice is taken that a pneumatic tire having a tread comprising circumferential grooves and sidewalls is a well known / conventional type of tire.
	Furthermore, it would have been obvious to one of ordinary skill in the art to provide Cottin et al's colored coating film comprising polyurethane on the bottoms of the grooves such that the colored coating film reduces exposure of ultraviolet light to the groove bottom (inner surface) of the groove in view of Cottin et al's teaching that the color coating aqueous composition comprising polyurethane, 10-80 parts mica, pigment, reinforcing filler such as silica and carbon black and other filler such as titanium dioxide.  In other words, the color coating formed on the bottoms of the grooves using Cottin et al's color coating aqueous composition inherently reduces exposure of ultraviolet light to the groove bottom (inner surface) of the groove.  It is emphasized that claim 1 reads on a very small reduction of exposure of ultraviolet light to the groove bottom (inner surface).  It is noted that the mica, aluminum flakes, pigment, reinforcing filler such as silica, and titanium dioxide inherently provides the color coating film formed on the reducing at least to some extent exposure of ultraviolet light to the groove bottom (inner surface) of the groove.  It is noted that applicant's coating film, like Cottin et al's coating film, may comprise titanium dioxide.  See dependent claim 15.  IN ANY EVENT:  As to claims 1 and 12, it would have been obvious to one of ordinary skill in the art to provide Cottin et al's colored coating film comprising polyurethane on the bottoms of the grooves such that the colored coating film reduces exposure of ultraviolet light to the groove bottom (inner surface) of the groove (claim 1), the coating film has a transmittance with respect to the ultraviolet light having wavelengths from 290 nm to 380 nm of 0.5 or less (claim 12) in view of (1) Japan 677's teaching to incorporate weathering agent such as benzotriazole-based ultraviolet absorber in a colored composition for covering bottoms of grooves in a tire tread [paragraphs 5, 26-34, 36] and/or (2) Japan 682's teaching to provide a protective layer for coating a rubber sidewall of a pneumatic tire such that the protective layer is formed using an composition comprising aqueous urethane composition, pigment and ultraviolet light absorber such as benzotriazole based ultraviolet absorber [FIGURE 2, paragraphs 7, 11, 14, 22 and 36].  Thus, Japan 677 and/or Japan 682 provide ample motivation to include ultraviolet absorber in Cottin et al's colored coating composition for a tire to obtain the predictable and expected benefit of protecting the tire from ultraviolet light.  As to claim 1, "the coating film reducing exposure of ultraviolet light to the inner surface" is sufficiently broad to read on Cottin et al's composition comprising ultraviolet light absorber (suggested by Japan 677 and/or 682).  The ultraviolet light absorber in the coating film, which covers the groove bottom, necessarily reduces exposure of Japan 677 and Japan 684 (taken individually or in combination) teach toward adding "ultraviolet absorber" to Cottin et al's composition so that the coating at the bottom of a groove comprises "ultraviolet absorber".      
	  With respect to wear indicator (claims 1, 6), it would have been obvious to one of ordinary skill in the art to provide Cottin et al's tire such that a WEAR INDICATOR is provided in a circumferential groove, such that coating film is disposed covering "at least a portion of the inner surface" and such that "the coating film is disposed at a side surface of the groove at a position of the wear indicator and the coating film is not disposed at the side surface of the groove from an uppermost surface of the surface of the wear indicator to an opening of the groove" (claim 1, emphasis added), "the coating film is disposed covering the inner surface on a bottom surface side of an upper surface of the wear indicator in a depth direction of the groove" (claim 6) since (1) Cottin et al teaches forming a colored layer on the inner surface of a groove (coating the groove wear indicator in a circumferential groove such that height of step 9 is 90% of groove depth and height of step 8 is 80% of groove depth so that, at all times, the amount of wear and the remaining potential wear in a tire is indicated by visual inspection [FIGURES 4, 5] and (3) Vannan et al teaches covering, for example, at least one third of the recessed surface of a groove in a tire tread with a colored layer (i.e. non-black component forming using, for example, marking ink or colored crosslinkable composition) with a main object being enough color in the groove for the color to be visible [FIGURES 10A, 11, paragraph 45].  When one third (33%) of the area of the inner surface of a circumferential groove is coated with a Cottin et al's colored coating composition (the area of the inner surface being equal to the area of the grooves sidewalls plus the area of the groove bottom) [Vannan et al] and the circumferential groove is provided with a wear indicator having a height of 90% groove depth [White], then the coating is disposed covering "at least a portion of the inner surface" such that "the coating film is disposed at a side surface of the groove at a position of the wear indicator and the coating film is not disposed at the side surface of the groove from an uppermost surface of the surface of the wear indicator to an opening of the groove" (claim 1, emphasis added), "the coating film is disposed covering the inner surface on a bottom surface side of an upper surface of the wear indicator in a depth direction of the groove" (claim 6).  Thus, the applied prior art provides ample suggestion to provide a circumferential groove with a WEAR INDICATOR and coat the groove sidewalls and groove bottom of the circumferential groove such that the coating is located below an uppermost surface of the wear indicator, the uppermost surface of the wear indicator being located 90% groove depth.  
	No unexpected results over Cottin et al have been shown.  The claimed tire has not been compared with Cottin et al's tire.
	As to claim 5, Cottin et al teaches coating the bottom surface (inner surface) of a groove and Vannan et al teaches covering, for example, at least one third of the recessed surface of a groove with a colored layer (i.e. non-black component forming using, for example, marking ink or colored crosslinkable composition) with a main object being enough color in the groove for the color to be visible [FIGURES 10A, 11, paragraph 45]; the limitation regarding inward of 50% groove depth thereby being rendered obvious.
	As to claim 11, Cottin et al teaches that the coating film has a thickness greater than or equal to 5 micrometers [paragraphs 56-57].
	As to claim 13, Cottin et al's colored coating composition comprises pigment [paragraphs 37-38].
	As to claim 14, note the teaching in Japan 677 and/or Japan 682 to use ultraviolet light absorber such as benzotriazole based ultraviolet absorber.
	As to claim 15, Cottin et al teaches that the colored coating composition may comprise titanium dioxide [paragraph 35].
	As to claim 16, Cottin et al teaches a polycarbonate based urethane [paragraphs 45-48]. 
8)	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cottin et al (US 2004/0055680) in view of Vannan et al (US 2004/0118496) and White (US 2,706,509) and optionally further in view of Japan 677 (JP 2013-159677) and/or Japan 682 (JP 2012-176682) as applied above and further in view of Nakano et al (WO 2014/038565).
	As to claim 2, it would have been obvious to one of ordinary skill in the art to dispose a primer film with a water based acrylic emulsion as a main component between the bottom surface (inner surface) of the groove in the tire tread and Cottin et al's coating film comprising polyurethane in view of Nakano et al's teaching to improve lamination of a polyurethane coating to a rubber substrate such as an automobile tire by using a primer (acrylic emulsion) [abstract, paragraphs 7, 75, 79].
9)	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cottin et al (US 2004/0055680) in view of Vannan et al (US 2004/0118496) and White (US 2,706,509) and optionally further in view of Japan 677 (JP 2013-159677) and/or Japan 682 (JP 2012-176682) as applied above and further in view of Kogure et al (US 5,370,167).
	As to claim 3, it would have been obvious to one of ordinary skill in the art to provide Cottin et al's tire such that H > 30% D and H < 5 W in view of Kogure et al's teaching to provide a passenger pneumatic tire with a tread having a grooves such that width W (circumferential groove) = 6 mm, depth H (circumferential groove) = 8.5 mm and tread thickness D is about 11 mm [Example #1].  Thus, H = 77% D and H = 1.4 W.
10)	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cottin et al (US 2004/0055680) in view of Vannan et al (US 2004/0118496) and White (US 2,706,509) and optionally further in view of Japan 677 (JP 2013-159677) and/or Japan 682 (JP 2012-176682) as applied above and further in view of Japan 026 (JP 2000-142026).
	As to claim 4, it would have been obvious to one of ordinary skill in the art to provide the sidewalls (inner surface) of Cottin et al's grooves with a roughness = 1 to 100 micrometers since Japan 026 teaches providing a tread surface and the surfaces of grooves of the tread with a roughness = 1.5 to 20 micrometers to enhance appearance of the tire [FIGURES 1-2, machine translation].
11)     	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cottin et al (US 2004/0055680) in view of Vannan et al (US 2004/0118496) and White (US 2,706,509) and optionally further in view of Japan 677 (JP 2013-159677) and/or Japan 682 (JP 2012-176682) as applied above and further in view of Japan 517 (JP 08-258517).
	As to claim 7, it would have been obvious to one of ordinary skill in the art to use Cottin et al's colored composition to form a first coating film and a second coating film on the bottom of the groove, the first coating film and the second coating film being separated by a gap as claimed and the first coating film and the second coating film being formed from the same coating material (i.e. Cottin et al's composition) in view of Japan 517's teaching to provide "long" circumferential colored coatings 5 (painted groove bottoms) at the bottom of a circumferential groove wherein the colored coatings 5 are separated by a circumferential gap (uncoated circumferential bottom region of the groove) [FIGURE 3].       
12)	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cottin et al (US 2004/0055680) in view of Vannan et al (US 2004/0118496) and White (US 2,706,509) and Japan 517 (JP 08258517) and optionally further in view of Japan 677 (JP 2013-159677) and/or Japan 682 (JP 2012-176682) as applied above and further in view of Japan 010 (JP 2000-038010).
	As to claim 9, it would have been obvious to one of ordinary skill in the art to provide Cottin et al's tire (as modified by Japan 517) with a block pattern tread comprising blocks separated by circumferential grooves and lateral grooves as disclosed by Japan 010 [FIGURE 2, machine translation]; the resulting tire thereby having a gap portion disposed at an intersection where the circumferential groove (main groove) and lateral groove (lug groove) meet [claim 9] since Japan 010 teaches providing a passenger car tire with a block pattern tread as shown in FIGURE 2; one of ordinary skill in the art readily appreciating that the grooves separating the blocks improving wet traction of the tire.  When providing Cottin et al's tread with lateral grooves as per Japan 010 and circumferentially spaced color coating films as per Japan 517, the resulting tire necessarily comprises an uncovered gap portion at an intersection of a lateral groove and a circumferential groove since the circumferential spacing between colored coatings suggested by Japan 517 [FIGURE 3] is greater than the circumferential spacing between lateral grooves suggested by Japan 010 [FIGURE 2].
13)	Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cottin et al (US 2004/0055680) in view of in view of Vannan et al (US 2004/0118496) and White (US 2,706,509) and optionally further in view of Japan 677 (JP 2013-159677) and/or Japan 682 (JP 2012-176682) as applied above and further in view of Japan 715 (JP 08-318715).
length (gap portion) < length (1st / 2nd second coating film) [dimensions of in the tire circumferential direction of the gap portion are less than dimensions in the tire circumferential direction of the first coating film and the second coating film] (claim 8), the gap portion is disposed at an intersection portion of where the main circumferential groove and a lug groove meet (claim 9) since (1) Cottin et al teaches providing the bottom of a groove in a tire tread with a colored coating film, (2) Japan 715 teaches providing the bottom of a circumferential groove with alternating films of different color (e.g. alternating red fluorescent paint and white fluorescent paint) in the circumferential direction so that speed can be indicated and so that fashionability is improved; alternating red color and white color being observed when the tire is stationary and pink color being observed when the tire rotates  [FIGURES 3-4, machine translation] wherein each of FIGURES 3 and 4 show the alternating films being spaced apart by a relatively narrow gap portion and (3) with respect to claim 9, Japan 715 shows that a tire tread should be provided with circumferential grooves and lug grooves wherein the lug grooves intersect the circumferential main grooves [FIGURE 1]; the placement of the gap portion at an intersection of a lug groove and circumferential groove depending on the desired length of the differently colored films and the desired aesthetic appearance of the tire tread. 

14)	Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cottin et al (US 2004/0055680) in view of in view of Vannan et al (US 2004/0118496) and White (US 2,706,509) and optionally further in view of Japan 677 (JP 2013-159677) and/or Japan 682 (JP 2012-176682) as applied above and further in view of Japan 073 (JP 2010-047073).
	As to claims 7 and 10, it would have been obvious to one of ordinary skill in the art to provide the coating film disposed covering at least a portion of the inner surface of the main circumferential groove such that the coating film comprises a first coating film and a second coating film disposed adjacent to the first coating film with a gap portion there between (claim 7), width (gap portion) < width (1st / 2nd second coating film) [dimensions of in the tire width direction of the gap portion are less than dimensions in the tire width direction of the first coating film and the second coating film] (claim 10) since (1) Cottin et al teaches providing the bottom of a groove in a tire tread with a 
	Thus, (A) Cottin et al's color coating film inherently reduces exposure of ultraviolet light or (B) Cottin et al's color coating film additionally comprising ultraviolet absorber (as suggested by Japan 677 and/or Japan 682) reduces exposure of ultraviolet light and (2) Japan 073 provides ample suggestion to color a bottom a groove using colored coatings separated by a gap.
Cottin et al and Japan 517
15)	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cottin et al (US 2004/0055680) in view of Japan 517 (JP 08-258517) and optionally further in view of Japan 677 (JP 2013-159677) and/or Japan 682 (JP 2012-176682).
	Cottin et al, Japan 517, Japan 677 and Japan 682 are discussed above.   
	As to claim 22, it would have been obvious to one of ordinary skill in the art to provide Cottin et al's tire as a pneumatic tire having a tread comprising grooves and sidewalls since official notice is taken that a pneumatic tire having a tread comprising grooves and sidewalls is a well known / conventional type of tire.
	Furthermore, it would have been obvious to one of ordinary skill in the art to provide Cottin et al's colored coating film comprising polyurethane on the bottoms of the grooves such that the colored coating film reduces exposure of ultraviolet light to the groove bottom (inner surface) of the groove in view of Cottin et al's teaching that the inherently reduces exposure of ultraviolet light to the groove bottom (inner surface) of the groove.  It is emphasized that claim 22 reads on a very small reduction of exposure of ultraviolet light to the groove bottom (inner surface).  It is noted that the mica, aluminum flakes, pigment, reinforcing filler such as silica, and titanium dioxide inherently provides the color coating film formed on the bottoms of the grooves using Cottin et al's color coating aqueous composition with the property of reducing at least to some extent exposure of ultraviolet light to the groove bottom (inner surface) of the groove.  It is noted that applicant's coating film, like Cottin et al's coating film, may comprise titanium dioxide.  See dependent claim 15.  IN ANY EVENT:  As to claim 22, it would have been obvious to one of ordinary skill in the art to provide Cottin et al's colored coating film comprising polyurethane on the bottoms of the grooves such that the colored coating film reduces exposure of ultraviolet light to the groove bottom (inner surface) of the groove in view of (1) Japan 677's teaching to incorporate weathering agent such as benzotriazole-based ultraviolet absorber in a colored composition for covering bottoms of grooves in a tire tread [paragraphs 5, 26-34, 36] and/or (2) Japan 682's teaching to provide a protective layer for coating a rubber sidewall of a pneumatic tire such that the protective layer is formed using an composition comprising aqueous urethane composition, pigment and ultraviolet light absorber such as benzotriazole based ultraviolet absorber [FIGURE 2, paragraphs 7, 11, 14, 22 and 36].  Thus, Japan 677 and/or Japan 682 provide ample motivation to "the coating film reducing exposure of ultraviolet light to the inner surface" is sufficiently broad to read on Cottin et al's composition comprising ultraviolet light absorber (suggested by Japan 677 and/or 682).  The ultraviolet light absorber in the coating film, which covers the groove bottom, necessarily reduces exposure of ultraviolet light to the bottom surface of the groove.  Japan 677 provides ample suggestion to include ultraviolet absorber in Cottin et al's coating composition since (1) Cottin et al teaches using the coating composition to form a coating film (layer) on the bottom of a groove in a tread of a tire and (2) Japan 677 teaches that a layer at bottom of a groove in a tread of a tire should comprise ultraviolet absorber; the self evident benefit being absorbtion of UV so as to protect the bottom of the grooves.  Japan 682 provides ample motivation (suppressing discoloration and aging of rubber and improving weather resistance) to include ultraviolet absorber in Cottin et al's colored aqueous composition; it being emphasized that both Cottin et al and Japan 682 teach forming a coating film on a rubber tire surface using an aqueous urethane resin composition.  One of ordinary skill in the art would readily appreciate that such protection of the groove bottom would be applicable for Cottin et al's tire since Cottin et al teaches that colored coating film should slow down oxidation and attack by ozone [paragraph 81].      
	With respect to gap (claim 22), it would have been obvious to one of ordinary skill in the art to use Cottin et al's colored composition to form a first coating film and a second coating film on the bottom of the groove, the first coating film and the second the length of the gap may be less than the length of the colored coatings [FIGURE 10].       
	It is noted that claim 22 reads on the coating film being disposed covering the bottom of the groove.  It is emphasized that Claim 22 fails to require the coating film being disposed covering the side surfaces of the groove.
	No unexpected results over Cottin et al have been shown.  The claimed tire has not been compared with Cottin et al's tire.
Cottin et al, Japan 517 and Japan 010
16)	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cottin et al (US 2004/0055680) in view of Japan 517 (JP 08-258517) and Japan 010 (JP 2000-038010) and optionally further in view of Japan 677 (JP 2013-159677) and/or Japan 682 (JP 2012-176682).
	Cottin et al, Japan 517, Japan 677 and Japan 682 are discussed above.   
	As to claim 24, it would have been obvious to one of ordinary skill in the art to provide Cottin et al's tire as a pneumatic tire having a tread comprising grooves and sidewalls since official notice is taken that a pneumatic tire having a tread comprising grooves and sidewalls is a well known / conventional type of tire.
reduces exposure of ultraviolet light to the groove bottom (inner surface) of the groove in view of Cottin et al's teaching that the color coating aqueous composition comprising polyurethane, 10-80 parts mica, pigment, reinforcing filler such as silica and carbon black and other filler such as titanium dioxide.  In other words, the color coating formed on the bottoms of the grooves using Cottin et al's color coating aqueous composition inherently reduces exposure of ultraviolet light to the groove bottom (inner surface) of the groove.  It is emphasized that claim 24 reads on a very small reduction of exposure of ultraviolet light to the groove bottom (inner surface).  It is noted that the mica, aluminum flakes, pigment, reinforcing filler such as silica, and titanium dioxide inherently provides the color coating film formed on the bottoms of the grooves using Cottin et al's color coating aqueous composition with the property of reducing at least to some extent exposure of ultraviolet light to the groove bottom (inner surface) of the groove.  It is noted that applicant's coating film, like Cottin et al's coating film, may comprise titanium dioxide.  See dependent claim 15.  IN ANY EVENT:  As to claim 24, it would have been obvious to one of ordinary skill in the art to provide Cottin et al's colored coating film comprising polyurethane on the bottoms of the grooves such that the colored coating film reduces exposure of ultraviolet light to the groove bottom (inner surface) of the groove in view of (1) Japan 677's teaching to incorporate weathering agent such as benzotriazole-based ultraviolet absorber in a colored composition for covering bottoms of grooves in a tire tread [paragraphs 5, 26-34, 36] and/or (2) Japan 682's teaching to provide a protective layer for coating a rubber ultraviolet light absorber such as benzotriazole based ultraviolet absorber [FIGURE 2, paragraphs 7, 11, 14, 22 and 36].  Thus, Japan 677 and/or Japan 682 provide ample motivation to include ultraviolet absorber in Cottin et al's colored coating composition for a tire to obtain the predictable and expected benefit of protecting the tire from ultraviolet light.  As to claim 24, "the coating film reducing exposure of ultraviolet light to the inner surface" is sufficiently broad to read on Cottin et al's composition comprising ultraviolet light absorber (suggested by Japan 677 and/or 682).  The ultraviolet light absorber in the coating film, which covers the groove bottom, necessarily reduces exposure of ultraviolet light to the bottom surface of the groove.  Japan 677 provides ample suggestion to include ultraviolet absorber in Cottin et al's coating composition since (1) Cottin et al teaches using the coating composition to form a coating film (layer) on the bottom of a groove in a tread of a tire and (2) Japan 677 teaches that a layer at bottom of a groove in a tread of a tire should comprise ultraviolet absorber; the self evident benefit being absorbtion of UV so as to protect the bottom of the grooves.  Japan 682 provides ample motivation (suppressing discoloration and aging of rubber and improving weather resistance) to include ultraviolet absorber in Cottin et al's colored aqueous composition; it being emphasized that both Cottin et al and Japan 682 teach forming a coating film on a rubber tire surface using an aqueous urethane resin composition.  One of ordinary skill in the art would readily appreciate that such protection of the groove bottom would be applicable for Cottin et al's tire since Cottin et 
	With respect to coating films are not disposed in the gap (claim 24), it would have been obvious to one of ordinary skill in the art to provide Cottin et al's tire (as modified by Japan 517) with a block pattern tread comprising blocks separated by circumferential grooves and lateral grooves as disclosed by Japan 010 [FIGURE 2, machine translation]; the resulting tire thereby having a gap portion disposed at an intersection where a circumferential groove (main groove) and a lateral groove (lug groove) meet since Japan 010 teaches providing a passenger car tire with a block pattern tread as shown in FIGURE 2; one of ordinary skill in the art readily appreciating that the grooves separating the blocks improving wet traction of the tire.  When providing Cottin et al's tread with lateral grooves as per Japan 010 and circumferentially spaced color coating films as per Japan 517, the resulting tire necessarily comprises an uncovered gap portion at an intersection of a lateral groove and a circumferential groove since the circumferential spacing between colored coatings suggested by Japan 517 [FIGURE 3] is greater than the circumferential spacing between lateral grooves suggested by Japan 010 [FIGURE 2].
	It is noted that claim 24 reads on the coating film being disposed covering the bottom of the groove.  It is emphasized that Claim 24 fails to require the coating film being disposed covering the side surfaces of the groove.  It is noted that claim 24 only requires one intersection between one main groove and one lug groove.



17)	Applicant's arguments filed 4-6-21 have been fully considered but they are not persuasive.
	Applicant argues that suppressing groove cracking caused by exposure to ultraviolet light is neither disclosed nor suggested by Cottin and/or the other cited references.  This argument is not commensurate in scope with the claims and is therefore not persuasive since none of the claims require suppressing groove cracking.
	With respect to claim 1, applicant argues that the colored coating in Japan 517 is neither described nor suggested as being applied to the groove side surfaces.  The argument is not persuasive since Cottin et al teaches applying a colored composition on the bottom of a groove and Vannan et al motivates one of ordinary skill in the art to apply a colored composition on the bottom and sidewalls of a groove so that there is enough color in the groove to be visible.  Note the new ground of rejection of clam 1 using Cottin et al and Vannan et al.
	Applicant argues that there is no motivation to provide a coating film reducing exposure of ultraviolet light disposed at the bottom of the grooves.  This argument is not persuasive since applicant has failed to present any convincing argument and/or evidence explaining why Cottin et al's colored composition disposed at the groove bottom fails to reduce exposure of ultraviolet light to the groove bottom. 
	Applicant's arguments regarding optional Japan 677 / optional Japan 682 are not persuasive since Japan 677 / Japan 682 motivate one of ordinary skill in the art to add ultraviolet absorber to Cottin et al's colored coating composition for forming a colored 
	Applicant argues that neither optional Japan 677 nor optional Japan 682 recognize that discoloration and aging effects due to ultraviolet light are present in a groove bottom.  This argument is not persuasive.  FIRST: No unexpected results of preventing discoloration and aging effects of a groove bottom due to ultraviolet light over Cottin et al have been shown.  SECOND: Japan 677 / Japan 682 teach toward protecting a tire surface by including an ultraviolet absorber in a layer on a tire surface.  
	As to claim 22, applicant's arguments regarding Japan 517 (page 12 of response filed 4-6-21) are not persuasive since (1) FIGURE 10 of Japan 517 shows providing colored grooves regions at a groove bottom having lengths greater than the spacing (gap) between the colored groove regions and (2) no unexpected results of expansion of separation of the coating film being suppressed by the gap has been shown. 
	As to claim 24, applicant argues that the gap is provided at each intersection of the circumferential and lug grooves.  This argument is not persuasive since claim 24 merely requires a single intersection instead of plural intersections; it being emphasized that (1) "a main groove and a lug groove" (claim 24 line 10) describes only one main groove and only one lug groove and (2) "intersection portion of the main groove and the lug groove" describes only one intersection.  
s 17-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-12-19.
18)	No claim is allowed.
19)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
August 5, 2021